UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section14(a)of the Securities Exchange Act of 1934 (Amendment No.) Filed by the RegistrantS Filed by a Party other than the Registrant£ Check the appropriate box: £ Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) £ Definitive Proxy Statement S Definitive Additional Materials £ Soliciting Material Pursuant to §240.14a-12 Tier Technologies, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s)Filing Proxy Statement, if other than the Registrant) S No fee required. £ Fee computed on table below per Exchange Act Rules14a-6(i)(1)and0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2)and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Formor Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TIER TECHNOLOGIES, INC. SUPPLEMENT TO PROXY STATEMENT FOR 2 SHAREHOLDERS TO BE HELD ON APRIL 7, 2011 This document supplements the Proxy Statement of Tier Technologies, Inc. (“Tier”) dated March 16, 2011 (the “Proxy Statement”) relating to Tier’s 2011 Annual Meeting of Shareholders to be held on April 7, 2011 at 10:00 a.m. Eastern Time at the Sheraton Reston Hotel, located at 11810 Sunrise Valley Drive, Reston, VA 20191. The purpose of this document is to correct an error in the text of footnote (2) to the table that appears on page 17 of the Proxy Statement.The corrected text of the footnote is as follows: "(2) Address: 191 North Wacker Drive, Suite 1685, Chicago, Illinois 60606.Based solely on information contained in a Schedule 13D/A filed with the SEC by Discovery Group I, LLC on February22, 2011.Discovery Group I, LLC is the sole general partner of Discovery Equity Partners, L.P.Discovery Equity Partners, L.P. beneficially owns 2,109,667 shares of common stock and Discovery Group I, LLC beneficially owns 2,459,404 shares of common stock.Daniel J. Donoghue and Michael R. Murphy are the sole managing members of Discovery Group I, LLC and may be deemed to beneficially own 2,459,404 shares of common stock.” The other information in the table, including the total number of shares of Tier common stock beneficially owned by Discovery Group I, LLC, remains unchanged. - 1 -
